                                                               Case 3:18-cv-00539-LRH-WGC Document 10 Filed 11/16/18 Page 1 of 2




                                                           1     FISHER & PHILLIPS LLP
                                                                 MARK J. RICCIARDI, ESQ.
                                                           2     Nevada Bar No. 3141
                                                                 DAVID B. DORNAK, ESQ.
                                                           3
                                                                 Nevada Bar No. 6274
                                                           4     300 South Fourth Street, Suite 1500
                                                                 Las Vegas, NV 89101
                                                           5     Telephone: (702) 252-3131
                                                                 Facsimile: (702) 252-7411
                                                           6     E-Mail: ddornak@fisherphillips.com
                                                                 Attorneys for Plaintiff
                                                           7
                                                                 Waste Management of Nevada, Inc.
                                                           8
                                                                                        UNITED STATES DISTRICT COURT
                                                           9
                                                                                               DISTRICT OF NEVADA
                                                          10
                                                                 WASTE MANAGEMENT OF                    )        Case No. 3:18-cv-00539 -LRH-WGC
                                                          11
FISHER & PHILLIPS LLP




                                                                 NEVADA, INC.                           )
                        300 S Fourth Street, Suite 1500




                                                                                                        )
                          Las Vegas, Nevada 89101




                                                          12
                                                                                  Plaintiff,            )        STIPULATION AND ORDER TO
                                                          13                                            )        CONTINUE HEARING DATE
                                                                       vs.                              )        AND EXTENSION OF
                                                          14                                            )        TEMPORARY RESTRAINING
                                                                 INTERNATIONAL BROTHERHOOD OF           )        ORDER
                                                          15
                                                                 TEAMSTERS LOCAL UNION 533,             )
                                                          16                                            )
                                                                                  Defendant.            )
                                                          17     ______________________________________ )
                                                          18            IT IS HEREBY STIPULATED AND AGREED by and between the parties’
                                                          19     counsel of record to the following:
                                                          20            1.      On November 9, 2018, Plaintiff Waste Management of Nevada, Inc.
                                                          21     (“Waste Management”) filed its Complaint (ECF No. 1), Motion for Preliminary
                                                          22     Injunction (ECF No. 2), and Application for Temporary Restraining Order (ECF No. 3)
                                                          23     against International Brotherhood of Teamsters Local Union 533 (“Union”)
                                                          24            2.      At 11:36 am, on November 14, 2018, the Court issued an Order granting
                                                          25     the Application for Temporary Restraining Order. (ECF No. 6). The Order enjoined
                                                          26     the Union from causing, encouraging, or participating in any strike, sympathy strike,
                                                          27     slow-down, picketing, or any other activity which would tend to interfere with the
                                                          28     orderly operations of Waste Management’s business. The Order further did not require
                                                                                                           1
                                                                 FPDOCS 34722310.1
                                                               Case 3:18-cv-00539-LRH-WGC Document 10 Filed 11/16/18 Page 2 of 2




                                                           1     Waste Management to post any bond or other security. All parties have received a copy

                                                           2     of the Order.

                                                           3            3.       The Court also informed the parties that it planned to schedule a hearing

                                                           4     on the Motion for Preliminary Injunction on Tuesday, November 27, 2018. Due to

                                                           5     witnesses being unavailable, the Union requested that the hearing occur during the week

                                                           6     of December 3, 2018.

                                                           7            4.       To accommodate the Union’s request to move the hearing on Waste

                                                           8     Management’s Motion for Preliminary Injunction to after the Thanksgiving Holiday,

                                                           9     the parties have agreed to hold the hearing on December 6, 2018; provided, all terms of

                                                          10     the Order remaining in full force and effect.

                                                          11            5.       The parties, therefore, have agreed that the Order granting the
FISHER & PHILLIPS LLP
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                          12     Application for Temporary Restraining Order shall remain in place until the Court

                                                          13     issues its decision on the pending Motion for Preliminary Injunction at the December 6,

                                                          14     2018 hearing. Meaning, that the Union is enjoined from causing, encouraging, or

                                                          15     participating in any strike, sympathy strike, slow-down, picketing, or any other activity

                                                          16     which would tend to interfere with the orderly operations of Waste Management’s

                                                          17     business until the Court decides the pending Motion for Preliminary Injunction.

                                                          18     DATED this 16th day of November, 2018.

                                                          19     FISHER & PHILLIPS LLP                           LAW OFFICES OF MICHAEL E.
                                                                                                                 LANGTON
                                                          20

                                                          21     By: /s/ David B. Dornak, Esq.                   By: /s/ Michael E. Langton, Esq.
                                                                 DAVID B. DORNAK, ESQ.                           MICHAEL E. LANGTON, ESQ.
                                                          22     300 South Fourth Street, Ste. 1500              801 Riverside Drive
                                                                 Las Vegas, Nevada 89101                         Reno, Nevada 89503
                                                          23     Attorney for Plaintiff                          Attorney for Defendant
                                                          24                                      ORDER

                                                          25                  IT IS SO ORDERED:
                                                                     IT IS SO ORDERED.

                                                          26         DATED this 20th day of November, 2018.
                                                                                                 ____________________________________
                                                                                                 UNITED STATES      MAGISTRATE JUDGE
                                                                                                            ________________________________
                                                          27
                                                                                                            LARRY R. HICKS
                                                          28                                     Dated:______________________________
                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                                                             2
                                                                 FPDOCS 34722310.1
